{¶ 32} I concur in the majority's conclusion the failure to instruct the jury regarding self-defense did not constitute plain error.
 {¶ 33} However, if the instruction had been properly requested and the trial court's failure to give the instruction had been properly preserved for review, I would have found it error not to give the instruction. Appellant claimed he was defending himself from a physical attack by two others and was blinded by the bleach in his eyes. He was unaware of his wife's intervention into the fray on his behalf. Appellant's statement he did not hit his wife, considered in light of these circumstances, could be interpreted he did not intend to hit his wife, although he intended to hit his attackers in self-defense.